Case 7:17-cr-00037-VB Document 111 Filed 03/19/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

-X
UNITED STATES OF AMERICA :
vy. ORDER
TYRELL IVORY, 17 CR 37-04 (VB)
Defendant.
nese wesw enews See se eee eo xX

 

A status conference in this violation of supervised release matter is scheduled for
April 21, 2021, at 10:00 a.m. Because of the current public health emergency, the Court will
conduct the conference by telephone conference call, provided that defendant waives his right to
be physically present and consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By April 14, 2021, defense counsel shall advise the Court in writing as to whether his
client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by calling
the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567

Dated: March 19, 2021
White Plains, NY SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
